                       Case 1:20-cv-00888-JMF Document 4 Filed 02/03/20 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                     Southern District of New York

Magdiela Gonzalez, individually and on behalf of                )
all others similarly situated,                                  )
                                                                )
                                                                )
                            Plaintiff(s)
                                                                )
                                                                )
                                v.                              )       Civil Action No. 1:20-cv-00888
                                                                )
Gojo Industries, Inc.                                           )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gojo Industries, Inc.
                                           c/o BDB Agent Co.
                                           3800 Embassy Pkwy Ste 300
                                           Akron OH 44333-8398




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck, NY 11021-
                                       5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:         02/03/2020
                                                                                     Signature of Clerk or Deputy Clerk
                         Case 1:20-cv-00888-JMF Document 4 Filed 02/03/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00888

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)                                          .


            I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .

           I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address


Additional information regarding attempted service, etc:
